
	
		I
		112th CONGRESS
		1st Session
		H. R. 3165
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Mr. Davis of Illinois
			 (for himself, Mr. Platts,
			 Mr. Scott of Virginia, and
			 Mr. Murphy of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to allow State educational agencies, local educational agencies, and
		  schools to increase implementation of school-wide positive behavior
		  supports.
	
	
		1.Short titleThis Act may be cited as the
			 Positive Behavior for Safe and
			 Effective Schools Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)Educators,
			 parents, and the general public cite ineffective school discipline policies as
			 a leading challenge facing many public schools.
				(2)Overly harsh,
			 nondiscretionary school discipline practices that address even minor
			 misbehavior through suspension, expulsion, metal detectors, surveillance
			 cameras, and arrest are ineffective and counterproductive.
				(3)Research shows
			 that get tough approaches to discipline reinforce bad behavior
			 and predict higher future rates of misbehavior among suspended students.
				(4)However,
			 suspensions and expulsions are on the rise nationally, and according to the
			 United States Department of Education Office of Civil Rights during the
			 2005–2006 school year over 3,300,000 students were suspended at least once and
			 over 100,000 students were expelled.
				(5)Students of color
			 and students with disabilities are more likely to be suspended or expelled than
			 their peers for similar disciplinary incidents.
				(6)There is a high
			 correlation between school discipline and the student dropout rate. Suspended
			 students are more likely to be retained, to dropout, to engage in delinquent
			 activity, and to become involved in the juvenile or criminal justice
			 system.
				(7)Teachers are also
			 more likely to dropout of our schools because of school
			 discipline issues. A 2005 national survey found that 44 percent of teachers,
			 and 39 percent of highly qualified teachers, listed school discipline as a
			 reason for leaving the profession.
				(8)Learning is linked
			 to student behavior. Successful schools implement high academic and behavior
			 standards, where improvements in student behavior and school climate are
			 correlated with improved academic outcomes.
				(9)Evidence-based and
			 scientifically valid practices for improving behavior and creating a school
			 climate more conducive to learning such as school-wide positive behavior
			 supports, have not been widely adopted, accurately implemented, or
			 sustained.
				(10)Effective
			 implementation of school-wide positive behavior supports is linked to greater
			 academic achievement, significantly fewer disciplinary problems, lower
			 suspension and expulsion rates, and increased time for instruction.
				(11)Early intervening
			 services are an effective strategy for instructional support. Following
			 implementation of school-wide positive behavior supports, out-of-school
			 suspensions at an elementary school in Illinois decreased 85 percent, from 243
			 to 37 or fewer in 2 subsequent years, with a resultant gain of 386 days of
			 instructional time. The percentage of students meeting or exceeding proficiency
			 on State standards increased measurably.
				(12)Many problems can
			 be prevented or minimized with early intervening services that have been shown
			 to be effective and reduce the need for more intensive and more costly
			 interventions. Upon implementing such supports, an elementary school in
			 Maryland witnessed a decrease in office discipline referrals for major rule
			 violations by 42 percent, recouping 119 days of instructional time for
			 students, and 40 days of administrator time within 1 school year.
				(13)Schools that
			 implement school-wide positive behavior supports are perceived by teachers to
			 be safer teaching environments. In South Carolina, a school using a system of
			 positive behavior supports found that teacher transfer requests declined by 100
			 percent and teacher absence days decreased by 36 percent.
				(14)When approaches
			 such as school-wide positive behavior supports are employed, all students,
			 including those with significant and challenging behaviors, can succeed.
				(b)PurposesThe
			 purposes of this Act are to expand the use of school-wide positive behavior
			 supports in schools in order to systematically create a school climate that is
			 highly conducive to learning, to reduce discipline referrals, and to improve
			 student academic outcomes.
			3.Definition of
			 positive behavior supportsIn
			 this Act, the term positive behavior supports means a systematic
			 approach to embed proven practices for early intervening services, including a
			 range of systemic and individualized strategies to reinforce desired behaviors
			 and eliminate reinforcement for problem behaviors, in order to achieve
			 important social outcomes and increase learning, while preventing problem
			 behaviors for all students including those with the most complex and intensive
			 behavioral needs.
		4.School-wide
			 positive behavior supports
			(a)Flexibility To
			 Use Title I Funds To Implement School-Wide Positive Behavior Supports
				(1)In
			 generalSection 1003(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6303(b)) is amended—
					(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
					(B)by inserting
			 (1) before Of the amount; and
					(C)by adding at the
			 end the following:
						
							(2)Of the amount reserved under subsection (a)
				for any fiscal year, the State educational agency may allocate funds to develop
				and implement coordinated, early intervening services (including school-wide
				positive behavior supports) for all students, including those who have not been
				identified as needing special education but who need additional academic and
				behavioral support to succeed in a general education environment. Funds so
				allocated shall be—
								(A)aligned with funds
				authorized under section 613(f) of the Individuals with Disabilities Education
				Act; and
								(B)used to
				supplement, and not supplant, funds made available under such Act for such
				activities and
				services.
								.
					(2)Technical
			 assistanceThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—
					(A)in section
			 1116(b)(4)(B)—
						(i)by
			 redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
			 and
						(ii)by
			 inserting after clause (ii) the following:
							
								(iii)shall include assistance in implementation
				of school-wide positive behavior supports and other approaches with evidence of
				effectiveness for improving the learning environment in the school and reducing
				the need for suspensions, expulsions, corporal punishment, referrals to law
				enforcement, and other actions that remove students from
				instruction;
								;
						(B)in section 1117(a)(3), by inserting
			 any technical assistance center on school-wide positive behavior
			 supports funded under section 665(b) of the Individuals with Disabilities
			 Education Act, after 2002),; and
					(C)in section
			 1117(a)(5)(B)—
						(i)by
			 redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
			 and
						(ii)by
			 inserting after clause (ii) the following:
							
								(iii)review the number of discipline referrals
				in the school and the overall school climate and engagement of families, and
				use that information to assist the school to implement school-wide positive
				behavior supports or other early intervening services, or
				both;
								.
						(b)LEA flexibility
			 To improve school climateSection 1114(b)(1)(B)(iii)(I) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6314(b)(1)(B)(iii)(I)) is amended—
				(1)by redesignating
			 items (bb) and (cc) as items (cc) and (dd), respectively; and
				(2)by inserting after
			 item (aa) the following:
					
						(bb)improving the learning environment in the
				school, including the implementation of school-wide positive behavior supports,
				in order to improve academic outcomes for students and reduce the need for
				suspensions, expulsions, corporal punishment, referrals to law enforcement, and
				other actions that remove students from
				instruction;
						.
				5.Teacher and
			 principal preparation to improve school climateSection 2122(c)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6622(c)(2)) is amended—
			(1)by striking
			 subject matter knowledge and teaching skills and inserting
			 subject matter knowledge, teaching skills, and an understanding of
			 social or emotional, or both, learning in children and approaches that improve
			 the school climate for learning (such as school-wide positive behavior
			 supports); and
			(2)by inserting
			 to improve the teachers’ schools’ climate for learning after
			 instructional leadership skills to help teachers.
			6.Safe and drug
			 free schools and communitiesSection 4002 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7102) is amended—
			(1)by redesignating
			 paragraphs (1) through (4) as paragraphs (2) through (5), respectively;
			 and
			(2)by striking all that precedes paragraph (2)
			 and inserting the following:
				
					The purpose of
			 this part is to support programs that improve the whole school climate in order
			 to foster learning, including programs that prevent discipline problems, that
			 reduce the need for suspensions, expulsions, corporal punishment, referrals to
			 law enforcement, and other actions that remove students from instruction, that
			 prevent violence in and around schools, that prevent the illegal use of
			 alcohol, tobacco, and drugs, that promote meaningful family engagement in
			 education, and that are coordinated with related Federal, State, school, and
			 community efforts and resources to foster a safe and drug-free learning
			 environment that supports student academic achievement, through the provision
			 of Federal assistance to—(1)States for grants to local educational
				agencies and consortia of such agencies to establish, operate, and improve
				local programs relating to improving the school-wide climate (including
				implementation of school-wide positive behavior
				supports);
					.
			7.Early intervening
			 services under school counselors programSection 5421(b)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7245(b)(2)) is amended—
			(1)by redesignating
			 subparagraphs (C) through (H) as subparagraphs (D) through (I), respectively;
			 and
			(2)by inserting after
			 subparagraph (B) the following:
				
					(C)describe how the local educational agency
				will address the need for early intervening services that improve the school
				climate for learning and reduce the need for suspensions, expulsions, corporal
				punishment, referrals to law enforcement, and other actions that remove
				students from instruction, such as through school-wide positive behavior
				supports;
					.
			8.Specialized
			 instructional support services
			(a)In
			 generalThe Secretary of
			 Education, acting through the Office of the Deputy Secretary, shall administer,
			 coordinate, implement, and ensure adequate evaluation of the effectiveness of
			 programs and activities concerned with providing specialized instructional
			 support services in schools, delivered by trained, qualified specialized
			 instructional support personnel. In carrying out this subsection, the Secretary
			 shall support activities to—
				(1)improve
			 specialized instructional support services in schools in order to improve
			 academic achievement and educational results for students;
				(2)identify
			 scientifically valid practices in specialized instructional support services
			 that support learning and improve academic achievement and educational results
			 for students;
				(3)provide continuous
			 training and professional development opportunities for specialized
			 instructional support personnel and other school personnel in the use of
			 effective techniques to address academic, behavioral, and functional
			 needs;
				(4)provide technical
			 assistance to local educational agencies and State educational agencies in the
			 provision of effective, scientifically valid, specialized instructional support
			 services;
				(5)coordinate
			 specialized instructional support services programs and services in schools
			 between the Department of Education and other Federal agencies, as appropriate;
			 and
				(6)ensure evaluation
			 of the effectiveness of the activities described in this subsection.
				(b)Specialized
			 instructional support personnel; specialized instructional support
			 servicesIn this section:
				(1)Specialized
			 instructional support personnelThe term specialized
			 instructional support personnel means school counselors, school social
			 workers, school psychologists, and other qualified professional personnel
			 involved in providing assessment, diagnosis, counseling, educational,
			 therapeutic, and other necessary corrective or supportive services (including
			 related services, as such term is defined in section 602 of the Individuals
			 with Disabilities Education Act) as part of a comprehensive program to meet
			 student needs.
				(2)Specialized
			 instructional support servicesThe term specialized
			 instructional support services means the services provided by
			 specialized instructional support personnel, including any other corrective or
			 supportive services to meet student needs.
				9.Definition in
			 Elementary and Secondary Education Act of 1965Section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801) is amended—
			(1)by redesignating
			 paragraphs (20) through (32) as paragraphs (21) through (33);
			(2)by inserting after
			 paragraph (19) the following:
				
					(20)Family
				engagement in educationThe
				term family engagement in education means a shared
				responsibility—
						(A)of families and schools for student
				success, in which schools and community-based organizations are committed to
				reaching out to engage families in meaningful ways and families are committed
				to actively supporting their children’s learning and development; and
						(B)that is continuous
				from birth through young adulthood and reinforces learning that takes place in
				the home, school, and
				community.
						;
			(3)by redesignating
			 the first paragraph (33) through paragraph (42) as paragraphs (35) through
			 (44), respectively; and
			(4)by inserting after
			 paragraph (32) the following:
				
					(33)Positive
				behavior supportsThe term
				positive behavior supports means a systematic approach to embed
				proven practices for early intervening services, including a range of systemic
				and individualized strategies to reinforce desired behaviors and eliminate
				reinforcement for problem behaviors, in order to achieve important social
				outcomes and increase student learning, while preventing problem
				behaviors.
					.
			
